Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  144791(68)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144791
                                                                    COA: 300281
                                                                    Kalamazoo CC: 2008-001671-FC
  ROBERT LAMONT MOORE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 4,
  2012 order is considered. We MODIFY the first sentence of the order to read: “On order
  of the Court, the motion to stay consideration of the application is DENIED as moot
  because the defendant has filed his supplemental brief and the requested stay is no longer
  necessary.” The motion for reconsideration is DENIED, because it does not appear that
  the Court’s order denying leave to appeal entered erroneously.

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
         d0225                                                                 Clerk